Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
                                                            Jan 15 2015, 9:56 am
judicata, collateral estoppel, or the law
of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                GREGORY F. ZOELLER
Oldenburg, Indiana                                Attorney General of Indiana

                                                  KATHERINE MODESITT COOPER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JARREZ HUGHLEY,                                   )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )       No. 49A02-1406-CR-395
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                     APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Linda Brown, Judge
                         The Honorable Todd Sallee, Judge Pro-Tem
                             Cause No. 49F10-1401-CM-4274


                                       January 15, 2015

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                       Case Summary

          Jarrez Hughley appeals his conviction for Class A misdemeanor trespass. We

affirm.

                                            Issues

          Hughley raises one issue, which we restate as whether there is sufficient evidence

to support his conviction.

                                            Facts

          On January 28, 2014, Ralph Bridgeforth, a reserve police officer for the City of

Lawrence, was working “off-duty security for the Greyhound Bus station.” Tr. p. 5.

Bridgeforth was employed by Greyhound and, as part of his work for Greyhound, he

patrolled the premises and enforced the laws and policies for Greyhound. His work

included “trespassing people from the Greyhound property[.]”          Id. at 7.   That day,

Bridgeforth encountered Hughley in the bus station without a ticket to ride the bus.

Bridgeforth recalled that Hughley had previously been “trespassed” by him, and Hughley

was arrested. Id. at 17.

          The State charged Hughley with Class A misdemeanor trespass, and he was found

guilty after a bench trial. Hughley now appeals.

                                           Analysis

          Hughley argues that there is insufficient evidence to support his conviction. When

reviewing a challenge to the sufficiency of the evidence, we neither reweigh the evidence

nor assess the credibility of witnesses. Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012).

We view the evidence—even if conflicting—and all reasonable inferences drawn from it

                                              2
in a light most favorable to the conviction and affirm if there is substantial evidence of

probative value supporting each element of the crime from which a reasonable trier of

fact could have found the defendant guilty beyond a reasonable doubt. Id.

       A person who, not having a contractual interest in the property, knowingly or

intentionally enters the real property of another person after having been denied entry by

the other person or that person’s agent commits Class A misdemeanor trespass. Ind.

Code 35-43-2-2(b)(1). “Agency is a relationship resulting from the manifestation of

consent by one party to another that the latter will act as an agent for the former.” Glispie

v. State, 955 N.E.2d 819, 822 (Ind. Ct. App. 2011) (quotation omitted). “To establish an

actual agency relationship, three elements must be shown: (1) manifestation of consent

by the principal, (2) acceptance of authority by the agent, and (3) control exerted by the

principal over the agent.” Id. (quotation omitted).

       Relying on Glispie, Hughley argues that there was insufficient evidence of

Bridgeforth’s agency relationship with Greyhound. In Glispie, a police officer, acting in

his capacity as a police officer, was dispatched to a building to investigate a report of

trespassing.   When he arrived, the officer recognized Glispie as someone he had

previously given oral and written warnings for trespassing and arrested Glispie. Glispie

was then charged with and convicted of Class A misdemeanor trespass. On appeal, we

reversed the conviction because there was no evidence in the record of the building

owner’s manifestation of consent to the agency relationship with the officer or its control

over the officer as its agent and, therefore, no evidence of an agency relationship between

the officer and the building owner. Id. We concluded that an officer, “if neither an

                                             3
owner nor an agent of the owner, cannot create a trespass violation by denying a person

entry to private property and later discovering that person again on the property.” Id. at

823.

       The facts before us are distinguishable from Glispie because Officer Bridgeforth

was not acting in his capacity as a police officer when he encountered Hughley. Instead,

he was employed by Greyhound to patrol the premises and enforce laws and

Greyhound’s polices. The evidence of the employment relationship between Bridgeforth

and Greyhound is sufficient to establish the elements of an agency relationship. See

Berry v. State, 4 N.E.3d 204, 206-207 (Ind. Ct. App. 2014) (distinguishing Glispie and

affirming trespass conviction where evidence that off-duty police officers were working

as paid security guards at an apartment complex allowed a reasonable fact-finder to

determine that they had authority to act on behalf of the apartment complex), trans.

denied. There is sufficient evidence to support Hughley’s conviction.

                                       Conclusion

       The evidence is sufficient to support Hughley’s trespass conviction. We affirm.

       Affirmed.

MAY, J., and PYLE, J., concur.




                                            4